
	

115 S985 IS: To prohibit the Secretary of the Interior from revising the approved oil and gas leasing program for fiscal years 2017 through 2022.
U.S. Senate
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 985
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2017
			Mr. Markey (for himself, Mr. Menendez, Mr. Whitehouse, Mr. Booker, Mr. Blumenthal, Mrs. Feinstein, Mr. Sanders, Ms. Hassan, Mrs. Murray, Mr. Franken, Mrs. Shaheen, Ms. Warren, Mr. Cardin, Mrs. Gillibrand, Mr. Nelson, Mr. Wyden, Mr. Reed, Mr. Merkley, Mr. Van Hollen, Ms. Harris, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To prohibit the Secretary of the Interior from revising the approved oil and gas leasing program
			 for fiscal years 2017 through 2022.
	
	
 1.Prohibition on revising approved 2017–2022 oil and gas leasing programThe Secretary of the Interior shall not revise the approved oil and gas leasing program for the period of fiscal years 2017 through 2022 prepared under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) and described in the document entitled 2017–2022 Outer Continental Shelf Oil and Gas Leasing Proposed Final Program and dated November 2016.
		
